Citation Nr: 0937324	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-11 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder other than PTSD.

3.  Entitlement to total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1966 to November 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, the 
case was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

As was noted in the May 2007 Board remand, an April 2004 
private examiner provided the Veteran with a diagnosis of 
PTSD and opined that it resulted from his time in service.  
The Veteran is not shown to have engaged in combat with the 
enemy.  

During service, while stationed in Korea, the Veteran was 
charged with various offences and was imprisoned in a 
stockade both while awaiting court-martial, and serving the 
court-martial sentence.  He alleges he has PTSD due to 
stressor events that occurred while he was imprisoned.  He 
alleges that during his confinement he was falsely accused of 
taking marijuana from black inmates in another barracks, and 
has stated that due to racial tensions in the stockade he was 
so terrified that he sought protective custody, and was 
placed in an [isolated] cell block.  He states that while he 
was in the cell block two "black inmates" went from cell to 
cell "beating all of the white inmates".  While the Veteran 
was not injured (he states that his cellmate was on crutches 
so they bypassed his cell), he asserts he was in constant 
fear that he was going to be beaten.  He relates that he did 
not see the beatings, but heard screams from beatings 
occurring nearby.  He indicates that the beatings occurred 
right after the assassination of Martin Luther King Jr.

Service records show that the Veteran was held in pre-trial 
confinement in January and February 1968 and then served a 
sentence of confinement with hard labor from March to 
September 1968.  He was initially issued a discharge under 
other than honorable conditions; his character of discharge 
was upgraded (in 1977), and the RO ultimately made an 
administrative determination (in December 1980) that his 
character of discharge was not a bar to VA benefits.   
However, the Board notes that there remains another less than 
fully developed aspect to these matters that could result in 
an administrative determination that is fatal to the 
Veteran's claims.  Specifically, governing law (38 U.S.C.A. 
§ 1110) provides that service connection is awarded for 
disability due to disease or injury that was incurred or 
aggravated in line of duty.  The Veteran seeks service 
connection for PTSD on the basis that such resulted from 
stressor events that occurred while he was in the stockade; a 
favorable line of duty determination would be necessary prior 
to any award of service connection for PTSD based on his 
alleged stressors.  Inasmuch as an unfavorable line of duty 
determination for disability incurred from events in the 
stockade would be a legal bar to the award of service 
connection, and would render the claim of service connection 
moot, the logical sequence of development of the Veteran's 
claims should take the course of an initial line of duty 
determination as to disability stemming from events occurring 
while the Veteran was imprisoned (i.e., stressor development 
would be pointless if the stressor occurred while the Veteran 
was not in line of duty).   

Furthermore, pursuant to the Board's May 2007 remand, in June 
2007 AMC sought verification of the Veteran's alleged 
stressor event by JSRRC.  The request for such stated, in 
part, "due to racial tension in stockade two black inmates 
went from cell to cell beating all of the white inmates, 
constant fear he was going to be beaten."  

In November 2008, the JSRRC responded in part:

"JSRRC does not provide stressors since it is 
impossible to determine who the [V]eteran knew or what 
he personally experienced.  Almost Happened Incidents 
are seldom verifiable. . . .In order to research an 
Almost Happened incident it must be clearly indicated 
that the incident was reported [and] recorded.  JSRRC 
will not attempt to research Almost Happened incidents 
unless it is indicated the incident was reported [and] 
which unit would have recorded the event."

There was no follow up action taken by AMC.  The Board 
recognizes that there were no individuals named in the 
Veteran's accounts.  However, his accounts, if they occurred 
should be capable of verification.  If there were 
disturbances at the stockade where the Veteran was held 
during the period of time in question (and the disturbances 
involved severe beatings as alleged, putting the Veteran in 
fear of bodily harm), such disturbances should have been 
documented in stockade records, to include any infirmary 
where the injured may have been treated.  Notably, associated 
with the record is the address of the Army Stockade, which 
would be the logical unit to have recorded the alleged 
stressor event.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA's failure to seek verification or to inform the 
[Veteran] that more specific information was necessary to 
seek verification violates VA's duty to assist.  Rogers v. 
Nicholson, 20 Vet. App. 144 (2005).  Because action ordered 
in the Board's May 2007 Remand was not completed, this matter 
must be remanded, once again for more complete development 
and adjudicatory action.  See Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders).  

In addition, the disability at issue is such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may contain pertinent 
information, and must be secured.

Finally, the Veteran's October 2002 claim sought service 
connection for PTSD, and to date the RO has adjudicated and 
developed for appellate review only such specific claim.  
However, in a precedent case decided in the interim, Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the 
scope of a mental health disability claim includes any mental 
disorder that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that matter(s) of service 
connection for psychiatric disability(ies) other than PTSD 
is/are part and parcel of a service connection for PTSD claim 
(and that such matter(s) is/are before the Board until the 
Veteran indicates otherwise).  The record reflects a 
psychiatric diagnosis of generalized anxiety disorder (and 
prior diagnoses of still other psychiatric disabilities).  As 
the RO has not developed or adjudicated the matter of service 
connection for such other psychiatric disabilities, this must 
be done on remand.   

Consideration of the claim seeking TDIU is deferred pending 
resolution of the claim seeking service connection for 
psychiatric disability to include PTSD, as the such claims 
are inextricably intertwined.

Accordingly, the case is REMANDED for the following:

1.  Regarding psychiatric disability other 
than PTSD, the RO should send the Veteran 
proper VCAA-mandated notice as to a claim 
of service connection for such 
disability(ies), and afford the Veteran 
and his representative the opportunity to 
respond.  

2.  The RO should ask the Veteran to 
identify the providers of all psychiatric 
treatment and/or evaluation he has 
received (records of which are not already 
associated with his claims file), and to 
provide any releases needed to secure 
records of any private psychiatric 
evaluation and/or treatment.  The RO 
should secure for association with the 
Veteran's claims file complete clinical 
records from all sources identified.  

3.  The RO should arrange for any further 
development indicated, and make an 
administrative determination as to whether 
or not a psychiatric disability (to 
include PTSD) that was incurred or 
aggravated during the Veteran's 
imprisonment in a military stockade 
(resulting from a stressor event that 
occurred while he was imprisoned) would be 
considered to have been incurred "in line 
of duty".  If the determination is 
unfavorable, the Veteran should be so 
advised, and also advised of his appellate 
rights as to such determination.

4.  If the line of duty determination 
sought above is favorable to the Veteran, 
the RO should again arrange for exhaustive 
development for verification of the 
stressor event he has alleged, 
specifically whether there were violent 
disturbances resulting in bodily harm to 
numerous prisoners in the Army Stockade in 
Korea following the death of Martin Luther 
King Jr., (and while the Veteran was 
incarcerated at that facility).  The 
development must encompass a search of any 
historical records of the Army Stockade in 
Korea (and its infirmary).  If such 
records are unavailable/the alleged event 
cannot be verified, it should be so 
certified for the record, with an 
explanation a to why verification (or at 
least partial corroboration) is not 
possible.  

5.  The RO should then arrange for the 
Veteran to be afforded a psychiatric 
examination to determine whether he has a 
psychiatric disorder that is related to 
his military service/events therein.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination. 
Based on review of the record and 
interview/evaluation of the Veteran, he 
examiner should identify (by medical 
diagnosis) each of the Veteran's acquired 
psychiatric disabilities, and opine (as to 
each) whether such is, at least as likely 
as not, related to the Veteran's 
service/events therein.  The examiner must 
explain the rationale for all opinions 
offered.  If (and only if) an alleged 
stressor that occurred in line of duty is 
corroborated, the RO must advise the 
examiner of such stressor event, and the 
opinions offered must specifically include 
whether the Veteran has a diagnosis of  
PTSD (under DSM-IV criteria) based on the 
corroborated stressor event.  If PRSD is 
so diagnosed, the examiner should identify 
the specific stressor(s) upon and symptoms 
upon which the  diagnosis is based.  If 
PTSD is not diagnosed, the examiner should 
explain why the Veteran does not meet the 
criteria for such diagnosis.  

6.  The RO should then readjudicate the 
matter of service connection for a 
variously diagnosed psychiatric 
disability, to include PTSD, and the claim 
for TDIU in light of the determination(s) 
on the service connection claims.  If any 
claim on appeal remains denied (to include 
the line of duty determination, if 
unfavorable, and the Veteran timely files 
a notice of disagreement), the RO should 
issue an appropriate statement of the case 
in the matter(s) (and the appellant must 
be advised of the time limit for filing a 
substantive appeal in the matter of line 
of duty if he seeks to appeal any such 
determination and that for the Board to 
have jurisdiction in the matter(s), he 
must submit a timely substantive appeal).  
The Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

